PER CURIAM.
Anthony Parks petitions this Court for a writ of certiorari seeking review of an order awarding fees to a court-appointed umpire. We deny the petition.
The trial court entered the order under review on October 6, 2008. Parks previously filed an appeal, or in the alternative, a petition for writ of certiorari of a November 4, 2008 order in which the trial court denied Parks’ motion to set aside an order that granted the umpire’s Motion to Protect Special Master/Umpire’s Fee and Creation of Lien on October 6, 2008.1 On June 10, 2009, this Court dismissed that appeal as untimely. Parks subsequently moved for rehearing to convert the case to a petition for writ of certiorari and for clarification. He later withdrew the motion.
Parks now petitions this Court for cer-tiorari review of the October 6, 2008 order. We note that certiorari review indeed lies to review final orders such as the order now before us, as provided for in rule 9.030(b)(2)(B), Florida Rules of Appellate Procedure. Certiorari review, however, cannot be used to circumvent the Florida Rules of Appellate Procedure that mandate compliance with the time period limitations imposed for the filing of notices of appeal. See Fla. R.App. P. 9.110(b).
Petition denied.

. Case number 3D09-51. The trial court again considered Parks’ motion to set aside, etc. on November 13, 2008, and the court denied Parks’ motion on the same day.